                    IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF NEW MEXICO

In re:
KELLY MICHAEL LYNN AND TINA MARIE LYNN,                                      No. 19-12061-TA13
       Debtors.

                     NOTICE TO TAKE RULE 7030 FRBP
       DEPOSITION OF WINDERMERE HIMLIE BY BROKER JEFF CONKLIN

TO:    Joel Alan Gaffney, Esq.
       c/o Gaffney Law, PC
       Attorney for Kelly and Tina Lynn
       6565 America’s Parkway, Ste 200
       Albuquerque, NM 87110
       joel@gaffneylaw.com

       You are hereby notified that pursuant to Rule 7030 FRBP adopting Rule 30 F.R.Civ.P. the
stenographic deposition will be taken by oral examination of Jeff Conklin as the designated
representative of Windermere Himlie, to testify on its behalf, regarding property in the matter of a
Washington Real Estate Contract.
       The deposition is to be held on February 27, 2020 at 10:00 a.m. at the offices of
Whitehouse & Nichols, LLC, 601 West Railroad Avenue #300, Shelton, Washington 98584
(360) 426-5885 until completed, before a court reporter and notary public.
       Pursuant to Rule 7030 FRBP, notice is hereby given that the transcript and all exhibits to
this deposition may be introduced into evidence and used at the trial of this matter in accordance
with Rule 7032 FRBP and Rule 32 F.R.Civ.P.
                                                     Respectfully submitted,
                                                     ROBERT D. GORMAN, P.A.
                                                     Louis Puccini, Jr.
                                                     Attorneys for Brian Swanson/Stacy Walker
                                                     Post Office Box 25164
                                                     Albuquerque, NM 87125-0164
                                                     T. 505.243.5442 / F. 505.247.1539
                                                     E. louis@rdgormanlaw.com

                                                     and

                                                     Kenneth C. Weil
                                                     WSBA No. 14203
                                                     weilkc@weilkc.com


Case 19-12061-t13        Doc 90     Filed 02/14/20     Entered 02/14/20 17:13:26 Page 1 of 2
                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the above pleading was filed
electronically on February 14, 2020. Notice of this filing will be sent by operation of the Court’s
electronic filing system to all parties indicates on the electronic filing receipt. Parties may access
this filing through the Court’s system. I additionally certify that on February 14, 2020 that I
emailed a copy of the foregoing to the following:

Joel Gaffney, Esq.
Joel@gaffneylaw.com

Chapter 13 Standing Trustee
Tiffany M. Cornejo, Trustee
orders@ch13nm.com

ROBERT D. GORMAN, P.A.
By: Louis Puccini, Jr.
Louis Puccini, Jr.




                                                  2

Case 19-12061-t13        Doc 90     Filed 02/14/20      Entered 02/14/20 17:13:26 Page 2 of 2
